Citation Nr: 0324689	
Decision Date: 09/24/03    Archive Date: 09/30/03	

DOCKET NO.  01-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the left heel with retained foreign body.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service in the Navy from 
September 1944 to April 1946 and from September 1946 to 
January 1947.  He served in the Army from March 1948 to 
February 1951 and from March 1963 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for residuals of a shell fragment wound to 
the left heel with retained foreign body, finding that the 
claim was not well grounded under the law then in effect.  
Subsequent to passage of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
effective November 9, 2000, the RO in January 2001 notified 
the veteran of the expanded VA notification and development 
requirements under the VCAA (see discussion below).  On 
further review of the claim pursuant to the VCAA, which 
eliminated the well-grounded claim requirement, the RO 
continued its prior denial of service connection.  The 
veteran testified at a Travel Board hearing held before the 
undersigned at the RO in February 2002 in connection with his 
appeal.

Following the hearing, the Board undertook additional 
evidentiary development consisting of efforts to obtain 
additional relevant medical records and the scheduling of a 
VA orthopedic examination to determine whether the veteran 
has residuals of a shell fragment wound in service.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The record now contains the report of a VA 
examination conducted in April 2003 as well as VA treatment 
records dated from 1998 to 2002.  The veteran has not yet 
been notified of the content of this additional evidence or 
had an opportunity to submit evidence or argument in light 
thereof.  However, in view of the decision herein, which is 
favorable to the veteran, the Board may proceed to decide the 
appeal without further notice to the veteran since there is 
no possibility that doing so will result in prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  Service personnel records show that the veteran served on 
Okinawa from 
May 21, 1945, to June, 30,  1945.  

2.  The record contains credible competent evidence that 
veteran received a shell fragment wound to the left heel on 
Okinawa in 1945 and that he currently has residuals of such 
wound.  


CONCLUSION OF LAW

Residuals of a shell fragment wound to the left heel with 
retained foreign body were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - the VCAA.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status 
before the Board.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case cite the applicable law 
and regulations and explain why the veteran's claim was 
denied.  In addition, both the statement of the case and the 
supplemental statement of the case set forth the text of the 
VCAA regulations.  

In addition, the record shows that in January 2001 the RO 
sent the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter provided detailed information concerning the 
evidence needed to support his claim for shell fragment wound 
residuals.  The letter told the veteran that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the approximate 
dates of treatment.  The forms required to authorize the 
release of private medical records were provided.  In the 
aggregate, the statement of the case, the supplemental 
statement of the case, and the RO letter are sufficient to 
put the veteran on notice of the requirements of the law, the 
evidence needed to support his claim, the information he must 
supply to permit VA assistance in developing his claim, and 
the evidence to be procured by VA in furtherance of its duty 
to assist pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All referenced VA 
outpatient treatment records were requested.  As the result 
of the Board's development, the veteran underwent a VA 
examination to obtain a medical opinion as to whether he has 
a current disability related to service.  To the extent that 
the Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
claim.  The veteran has indicated that no private medical 
evidence is available.  VA is not required under the VCAA to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

In the present case, the comprehensive evidence development 
performed by the RO and the Board is adequate to satisfy the 
expanded duty to assist requirements under the VCAA.  



Factual Background  

Service department personnel documents obtained by the Board 
show that the veteran was authorized in September 1945 to 
wear an Operation Star for participation in the assault and 
occupation phases in support of operations on Okinawa from 
May 21, 1945, to June 30, 1945.  

Service department medical records pertaining to the 
veteran's period of active military service from September 
1944 to April 1946 contain no reference to a shell fragment 
wound to the heel or any other part of the body.  The report 
of a September 1946 examination for discharge from naval 
service contains no reference to such an injury.  The 
extremities, including the feet, were reported to be normal.  
Medical records from the veteran's subsequent periods of Navy 
and Army service contain no reference to a history of a shell 
fragment wound or residuals of a wound to the left heel.

The veteran filed his original application for VA disability 
compensation in August 1970.  The disability for which 
service connection was claimed was limited to [athlete's 
foot].  The veteran underwent a VA general medical 
examination in October 1970 in connection with that claim.  
The examination report contains no reference to complaints or 
findings of a shell fragment wound to the left heel.

In June 1995 the veteran stated that he wished to reopen a 
claim for a "leg wound."  In a supporting statement dated in 
August 1995, he reported having been treated for this 
disability since 1978 and listed various dates since January 
1995 on which he had received treatment for a left leg 
condition.

The veteran underwent a VA examination in September 1995 at 
which he complained that a shrapnel wound on the left heel 
had become extremely painful and that he had visited an 
emergency room because the pain was unbearable.  On 
examination of the bones, he gave a history of a "sharp nail 
injury" of the left foot in Okinawa and reported some 
soreness on the left heel.  Slight soreness on the left heel 
was reported.  The diagnoses included arthritis of the left 
heel.  X-rays of the left os calcis showed a plantar 
calcaneal spur.  No other pathology was seen.

VA outpatient treatment records contain a January 24, 1995, 
entry showing that the veteran complained of left heel pain 
and had been treated for plantar fasciitis.  An entry dated 
March 10, 1995, showed complaints that included left heel 
pain status post shrapnel injury.  An entry dated June 22, 
1995, shows complaints of bilateral foot pain.  The veteran 
complained of chronic left heel pain due to a shrapnel 
injury.  It was noted that left foot films taken in February 
1992 had shown moderate degenerative changes of the first 
metatarsal-phalangeal joint of both feet and a minimal spur 
along the inferior aspect of the os calcaneus on the left 
side.  The diagnostic impression was chronic heel pain.

Additional VA outpatient treatment records dated from 
December 1998 to June 2002 were obtained as a result of 
evidentiary development performed by the Board.  No records 
dated from 1978 were included.  The records describe 
treatment at a podiatry clinic for tinea pedis, onychomycosis 
of the nails, and callous formation.  They contain no 
reference to residuals of a shell fragment wound to the left 
heel.  

In July 1999 the veteran submitted a statement describing the 
circumstances surrounding his claimed receipt of a shell 
fragment wound in service.  He related that on one occasion 
during the Okinawa Campaign the Japanese bombardment got so 
heavy that he had to dive headfirst into a foxhole.  While 
doing so, he felt something hit the heel of his boot with a 
"terrific force like a rock hitting it."  He related that 
walking around afterwards he noticed that his left boot had a 
"slushy feeling" and that the boot was full of blood when he 
took it off.  He went to a dispensary thinking that the wound 
be cleaned and treated but discovered that the wound was too 
severe and that he would have to be evacuated to the rear for 
proper care.  In the meantime, he reported to the dispensary 
every day to have the wound cleaned and bandaged to protect 
against infection.  After a week or two he was called to the 
dispensary and told that he was being evacuated to the rear, 
but on learning that he would not be returning he asked to 
stay because he wanted to remain with his unit.  He stated 
that he had been told that if he stayed he would have to go 
back on duty full time but that if he began to have 
difficulty with his foot he would have no choice but to be 
evacuated.  He stated that the protection against infection 
continued and that he never had the piece of shrapnel 
removed.

The veteran testified at his February 2002 Travel Board 
hearing that he had not reported the injury on examination at 
separation because he was in a hurry to get home and did not 
know he could receive compensation.  The only time he 
mentioned it was when he was being processed to be returned 
to the United States.  He related that a metallic fragment 
had worked its way out of his heel in about 1947.  He stated 
that after he had refused surgery the wound healed as a 
result of being kept clean and he then forgot about it, even 
after the piece of metal came out.  He related that after 
service his foot did not start bothering him until about 1967 
or 1968, when he started to pursue a compensation claim for 
the wound in New York and was told that the VA was the place 
to go.  The person at the unemployment agency recorded a 
history of the injury, "verified it on the spot" and refused 
to process an unemployment compensation claim.  The veteran 
had been unable to obtain records from that agency.  

The veteran underwent a VA examination in May 2003.  He 
complained of heel pain as well as some aching and 
tenderness.  On examination there was a callus over the 
plantar surfaces of the heel of the left foot in the area 
where the veteran said there was a scar.  No scar could be 
identified.  There was pain, tenderness and soreness over the 
plantar surface and over the heel of the left foot.  There 
was no other foot pathology.  The diagnosis was history of 
shell fragment wound of the left heel with plantar callus.  
The examiner expressed the conclusion that more likely than 
not the symptoms in the area in question "certainly are 
consistent with those reported of a history of a shell 
fragment wound."

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Legal Analysis 

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

As a result of the medical conclusions stated in the May 2003 
VA orthopedic examination, the Board is able to find that the 
requirement that a current disability be shown to exist has 
been satisfied.  VA outpatient treatment records dated since 
1995 document the existence of complaints of chronic heel 
pain and various forms of foot pathology, including a 
calcaneal spur on the left heel, but were silent for any 
medical judgment that the veteran's complaints were related 
to a prior shrapnel wound injury.  The May 2003 opinion 
provides such a judgment.  The opinion that the veteran's 
current symptoms are consistent with a shell fragment wound 
injury is uncontradicted and is binding on the Board.  The 
Board may not exercise its own independent medical judgment 
in resolving medical issues that arise on appeal.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The extent to which the requirement that there be evidence of 
injury in service is satisfied is more problematical, given 
the absence of medical documentation of the injury during 
service.  The daily visits to the dispensary for cleaning and 
redressing of a heel wound are not documented in the 
treatment records received from the service department.  In 
the case of a combat veteran, it is well established that 
satisfactory lay or other evidence of injury consistent with 
the circumstances of a veteran's service may be accepted as 
proof of service incurrence of the disability unless the 
presumption of incurrence is rebutted by clear and convincing 
evidence.  38 U.S.C.A. § 1154; Collette v. Brown, 82 F. 3d. 
389 (Fed. Cir. 1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  However, the Board believes that despite his 
presence on Okinawa during the period during which one of the 
major battles of World War II in the Pacific Theater of 
Operations was underway, the veteran cannot be considered to 
be a combat veteran within the meaning of § 1154 because it 
appears from the citation on his decoration orders that he 
was involved in support functions only.  Since he is not a 
combat veteran, he is not entitled to have his accounts 
reviewed under the relaxed evidentiary standard provided to 
combat veterans under 38 U.S.C.A. § 1154.

Nevertheless, the veteran's accounts of the circumstances of 
his service must be assessed to determine their credibility 
in light of all of the circumstances shown by the record.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The veteran's 
service on Okinawa occurred during the height of the battle 
to control that island and it is credible that a support 
function, in this case a motor pool, would be subjected to 
air attacks.  It is also plausible that the application of 
daily cleaning and rebandaging might not be recorded under 
such conditions, or that records of any such treatment could 
have been lost or misplaced.  The veteran's accounts of his 
refusal to be evacuated for surgery, his failure to report 
the injury at the time of discharge, and the eventual loss of 
a metallic fragment a few years after the injury had healed 
is supported by adequate credible detail.  The veteran's 
statements are uncontradicted, and the information he has 
provided is consistent with the circumstances, conditions or 
hardships of his service, notwithstanding that the 
credibility of his accounts may not be presumed under 
38 U.S.C.A. § 1154.  

With respect to the requirement that there be a medical nexus 
between current disability and military service, the Board 
finds that the May 2003 VA medical opinion attributing the 
veteran's current symptomatology to the reported injury in 
service is uncontradicted and is sufficiently supported to 
provide the requisite medical nexus.  

Accordingly, the evidence as to each of the three above-cited 
elements for a grant of service connection is at least in 
relative equipoise.  Resolving reasonable doubt in favor of 
the veteran, the Board is able to find that a proper basis 
for an award of service connection for the granting of 
service connection for residuals of a shell fragment wound of 
the left heel is established.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002).  


ORDER

Service connection for residuals of a shell fragment wound of 
the left heel with retained foreign body is granted.  



                       
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

